 

Exhibit 10.39

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is entered into as of the 12th day of November, 2002,
by and between SEALY CORPORATION, a Delaware corporation (the “Company”), and
the Employee (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Employee (collectively “the Parties”) desire to
enter into this Employment Agreement (the “Agreement”) as hereinafter set forth;

 

NOW, THEREFORE, the Company and Employee agree as follows:

 

1.    MAJOR DEFINED TERMS.

 

  (a)   “Annual Base Salary” shall be three hundred twenty five thousand dollars
($325,000), subject to annual review by the Human Resources Committee of the
Board and may during the Employment Term be increased, but not decreased, to the
extent, if any, that said Committee may determine.

 

  (b)   “Cause” shall be as defined in Subsection 4(b) below.

 

  (c)   “Good Reason” shall be as defined in Subsection 4(g) below.

 

  (d)   “Employee” shall mean James B. Hirshorn

 

  (e)   “Employee Address” is 29 Alden Road, Needham, MA 024927407

 

  (f)   “Employment Term” shall:

 

  (i)   be for an initial one (1) year term commencing on the date of this
Agreement, which term shall automatically be extended one calendar day for each
calendar day that the Employee is employed by the Company after the date of this
Agreement so that the remaining Employment Term shall always be one (1) year;

 

  (ii)   provided that the Employment Term, as provided in Section 4 hereof, may
be terminated prior to the date specified above in this Subsection 1(f).

 

  (g)   “Position” shall mean Corporate Vice President Operations

 

  (h)   “Target Annual Bonus Percentage” shall be fourty percent (40%) of
Employee’s Annual Base Salary with a range of zero percent (0%) to eighty
percent (80%) of Annual Base Salary

 

2.    POSITION, DUTIES, AND RESPONSIBILITIES.    Subject to the conditions set
forth herein, at all times during the Employment Term, the Employee shall:

 

  (a)   Hold the Position reporting to the Chief Executive Officer of the
Company (the “Chief Executive Officer”);

 

  (b)   Have those duties and responsibilities, and the authority, customarily
possessed by the Position at comparable size corporations and such additional
duties as may be assigned to the Employee from time to time by the Board of
Directors of the Company (the “Board”) or the Chief Executive Officer which are
consistent with the Position at a major corporation;

 

 

1



--------------------------------------------------------------------------------

 

  (c)   Adhere to such reasonable written policies and directives, and such
reasonable unwritten policies and directives as are of common knowledge to
executive officers of the Company, as may be promulgated from time to time by
the Board or the Chief Executive Officer and which are applicable to executive
officers of the Company;

 

  (d)   Invest in the Company only in accordance with any insider trading policy
of the Company in effect at the time of the investment; and

 

  (e)   Devote the Employee’s entire business time, energy, and talent to the
business, and to the furtherance of the purposes and objectives, of the Company,
and neither directly nor indirectly act as an employee of or render any
business, commercial, or professional services to any other person, firm or
organization for compensation, without the prior written approval of the Board
or the Chief Executive Officer.

 

Nothing in this Agreement shall preclude the Employee from devoting reasonable
periods of time to charitable and community activities or the management of the
Employee’s investment assets, provided such activities do not interfere with the
performance by the Employee of the Employee’s duties hereunder.

 

3.    SALARY, BONUS AND BENEFITS.    For services rendered by the Employee on
behalf of the Company during the Employment Term, the following salary, bonus
and benefits shall be provided to the Employee by the Company:

 

  (a)   The Company shall pay to the Employee, in equal installments, according
to the Company’s then current practice for paying its executive officers in
effect from time to time during the Employment Term, the Annual Base Salary.

 

  (b)   The Employee shall participate in the Sealy Corporation Annual Bonus
Plan (the “Bonus Plan”) in accordance with the provisions of that Plan as in
effect as of the date of this Agreement based on the Target Annual Bonus
Percentage.

 

  (c)   The Employee shall be eligible for participation in such other benefit
plans, including, but not limited to, the Company’s Profit Sharing Plan and
Trust, Executive Severance Benefit Plan, Benefit Equalization Plan, Short-Term
and Long Term Disability Plans, Group Term Life Insurance Plan, Medical Plan or
PPO, Dental Plan, the 401(k) feature of the Profit Sharing Plan and the 1998
Stock Option Plan, as the Board may adopt from time to time and in which the
Company’s executive officers are eligible to participate. Such participation
shall be subject to the terms and conditions set forth in the applicable plan
documents. As is more fully set forth in Section 6 hereof, the Employee shall
not be entitled to duplicative payments under this Agreement and the Executive
Severance Benefit Plan.

 

  (d)   Without limiting the generality of Subsection 3(c) above, for so long as
such coverage shall be available to the executive officers of the Company, the
Employee shall be eligible to participate in the Company’s Group Term Life
Insurance Plan with a death benefit to be provided at the level of one and one
half (1 ½) times annual base salary at Company expense, plus extended coverage
with a death benefit to be provided of at least the level in effect on the date
of this Agreement for the Employee under such Plan at the Employee’s discretion
and expense.

 

  (e)   The Employee shall be entitled to take, during each calendar year period
during the Employment Term, vacation time equal to four (4) weeks per year.

 

  (f)   In addition, the Parties do hereby further confirm that any shares of
Class A Common Stock of the Company (“Class A Shares”), and any options to
purchase additional Class A Shares previously granted to Employee are in
addition to, and not in lieu of, any shares or options which may be granted
under any other plan or arrangement of the

 

 

2



--------------------------------------------------------------------------------

 

      Company after the date of this Agreement, and (b) the various stock
agreements and stock option agreements, and any related Stockholder Agreement
(the “Stockholder Agreement”) between the Parties (such agreements being
hereinafter referred to collectively as the “Pre-existing Agreements”), all
remain in full force and effect except as otherwise provided herein.
Notwithstanding the foregoing, to the extent that any provision contained herein
is inconsistent with the terms of any of the Pre-existing Agreements, the terms
of this Agreement shall be controlling.

 

4.    TERMINATION OF EMPLOYMENT.    As indicated in Subsection 1(b)(ii), the
Employment Term may terminate prior to the date specified in Subsection 1(b)(i)
as follows:

 

  (a)   The Employee’s employment hereunder will terminate without further
notice upon the death of the Employee.

 

  (b)   The Company may terminate the Employee’s employment hereunder effective
immediately upon giving written notice of such termination for “Cause”. For
these purposes, “Cause” shall mean the following:

 

  (i)   Commission by the Employee (evidenced by a conviction or written,
voluntary and freely given confession) of a criminal act constituting a felony;

 

  (ii)   Commission by the Employee of a material breach or material default of
any of the Employee’s agreements or obligations under any provision of this
Agreement, including, without limitation, the Employee’s agreements and
obligations under Subsections 2(a) through 2(e) and Sections 8 and 9 of this
Agreement, which is not cured in all material respects within thirty (30) days
after the Chief Executive Officer or the designee thereof gives written notice
thereof to the Employee; or

 

  (iii)   Commission by the Employee, when carrying out the Employee’s duties
under this Agreement, of acts or the omission of any act, which both: (A)
constitutes gross negligence or willful misconduct and (B) results in material
economic harm to the Company or has a materially adverse effect on the Company’s
operations, properties or business relationships.

 

  (c)   The Employee’s employment hereunder may be terminated by the Company
upon the Employee’s disability, if the Employee is prevented from performing the
Employee’s duties hereunder by reason of physical or mental incapacity for a
period of one hundred eighty (180) consecutive days in any period of two
consecutive fiscal years of the Company, but the Employee shall be entitled to
full compensation and benefits hereunder until the close of such one hundred and
eighty (180) day period.

 

  (d)   The Company may terminate the Employee’s employment hereunder without
Cause at any time upon thirty (30) days written notice.

 

  (e)   The Employee may terminate employment hereunder effective immediately
upon giving written notice of such termination for “Good Reason”, as defined in
Subsection 4(g) below.

 

  (f)   The Employee may terminate employment hereunder without Good Reason at
any time upon thirty (30) days written notice.

 

  (g)   For purposes of this Agreement, “Good Reason” means the occurrence of
(i) any reduction in either the annual base salary of the Employee or the Target
Annual Bonus Percentage or maximum annual bonus percentage applicable to the
Employee under the Bonus Plan, (ii) any material reduction in the position,
authority or office of the

 

 

3



--------------------------------------------------------------------------------

 

      Employee, (iii) any material reduction in the Employee’s responsibilities
or duties for the Company, (iv) any material adverse change or reduction in the
aggregate “Minimum Benefits,” as hereinafter defined, provided to the Employee
as of the date of this Agreement (provided that any material reduction in such
aggregate Minimum Benefits that is required by law or applies generally to all
employees of the Company shall not constitute “Good Reason” as defined
hereunder), (v) any relocation of the Employee’s principal place of work with
the Company to a place more than twenty-five (25) miles from the geographical
center of Greensboro, North Carolina, or (vi) the material breach or material
default by the Company of any of its agreements or obligations under any
provision of this Agreement. As used in this Subsection 4(g), an “adverse change
or material reduction” in the aggregate Minimum Benefits shall be deemed to
result from any reduction or any series of reductions which, in the aggregate,
exceeds five percent (5%) of the value of such aggregate Minimum Benefits
determined as of the date of this Agreement. As used in this Subsection 4(g),
Minimum Benefits are life insurance, accidental death, long term disability,
short term disability, medical, dental, and vision benefits and the Company’s
expense reimbursement policy The Employee within ninety (90) days of obtaining
notice of Good Reason shall give written notice to the Company on or before the
date of termination of employment for Good Reason stating that the Employee is
terminating employment with the Company and specifying in detail the reasons for
such termination. If the Company does not object to such notice by notifying the
Employee in writing within five (5) days following the date of the Company’s
receipt of the Employee’s notice of termination, the Company shall be deemed to
have agreed that such termination was for Good Reason. The parties agree that
“Good Reason” will not be deemed to have occurred merely because the Company
becomes a subsidiary or division of another entity provided the Employee
continues to serve in the position set forth in Section 2 above of such
subsidiary or division and such subsidiary or division is comparable in size to
the organization consisting of the Company and its subsidiaries. The parties
further agree that “Good Reason” will be deemed to have occurred if the
purchaser, in connection with the sale or transfer of all or substantially all
of the assets of the Company, does not assume this Agreement in accordance with
Section 11 hereof. If the Employee does not give a written termination notice to
the Company within ninety (90) days of the Employee obtaining notice of such
Good Reason, then such Good Reason shall no longer provide a basis for the
employee’s termination of employment with the Company.

 

5.    SEVERANCE COMPENSATION.    If the Employee’s employment is terminated, the
following severance provisions will apply:

 

  (a)   If the Employee’s employment is terminated by the Company other than for
Cause or is terminated by the Employee for Good Reason, then, through the
remaining Employment Term as specified in Subsection 1(f) hereof, determined
without regard to Subsection 1(f)(ii) hereof, (such remaining Employment Term
calculated without regard to Subsection 1(f)(ii), and without regard to whether
the Employee elects accelerated payments of the Employee’s annual base salary
and bonus in accordance with Subsection 5(a)(v), is hereinafter referred to as
the “Payment Term”) the Company shall:

 

  (i)   continue to pay the Employee’s annual base salary in the then prevailing
amount and at the times specified in Subsection 3(a) hereof, or if such annual
base salary has decreased during the one year period ending on the Employee’s
termination of employment, at the highest rate in effect during such one year
period;

 

  (ii)   continue the Employee’s participation in the Bonus Plan as provided in
Subsection 3(b) hereof provided that the Company will:

 

  (A)   pay the Employee a bonus under the Bonus Plan for the partial year
period ending on the date of the Employee’s termination of

 

 

4



--------------------------------------------------------------------------------

 

      employment calculated as if the Employee had continued to be employed for
the entire year except that the Employee’s bonus percentage (calculated at the
time and in the manner customary as of the date of this Agreement, but
disregarding the termination of employment of the Employee) shall be applied to
the Employee’s annual base salary payable in accordance with Subsection 3(a)
hereof for the partial year period ending on the Employee’s termination of
employment; and

 

  (B)   thereafter, during the remainder of the Payment Term, a bonus equal to
the Employee’s Target Annual Bonus Percentage, multiplied by the Employee’s
annual base salary in the amount specified in Subsection 5(a)(i) payable during
the year (or portion thereof) for which the bonus is being calculated; with such
amounts being payable when bonuses under the Bonus Plan are customarily payable,
except that the final bonus shall be payable with the final payment of the
annual base salary under Subsection 5(a)(i) hereof;

 

  (iii)   continue in effect the medical and dental coverage, and any life
insurance protection (including life insurance protection being paid for by the
Employee), being provided to the Employee immediately prior to the Employee’s
termination of employment, or if any of such benefits have decreased during the
one year period ending on the Employee’s termination of employment, at the
highest level in effect during such one year period; and

 

  (iv)   pay for executive outplacement services for the Employee from a
nationally recognized executive outplacement firm at the level provided for
vice-presidents of comparable size corporations, provided that such outplacement
services will be provided for a one year period commencing on the date of
termination of employment regardless of the Payment Term.

 

  (b)   If the Employee’s employment hereunder terminates due to the Employee’s
death, disability, termination by the Company for Cause or termination by the
Employee other than for Good Reason, then no further compensation or benefits
will be provided to the Employee by the Company under this Agreement following
the date of such termination of employment other than payment of compensation
earned to the date of termination of employment but not yet paid. As more fully
and generally provided in Section 15 hereof, this Subsection 5(b) shall not be
interpreted to deny the Employee any benefits to which he may be entitled under
any plan or arrangement of the Company applicable to the Employee. Likewise,
this Subsection 5(b) shall not be interpreted to entitle the Employee to a bonus
under the Bonus Plan following his termination of employment except as provided
in the Bonus Plan which requires employment on the last day of the Company’s
taxable year as a condition to receipt of a bonus thereunder for such year
except in the cases of death, disability or retirement at or after either age 62
with ten years of service with the Company or age 65.

 

  (c)   Notwithstanding anything contained in this Agreement to the contrary,
other than Section 15 hereof, if the Employee breaches any of the Employee’s
obligations under Section 8 or 9 hereof, no further severance payments or other
benefits will be payable to the Employee under this Section 5.

 

 

5



--------------------------------------------------------------------------------

 

6.    SEVERANCE PLAN.    It is the intention of the Parties that this Agreement
provide special benefits to the Employee. If at any time the Company’s Executive
Severance Benefit Plan would provide better cash severance benefits to the
Employee than this Agreement, the Employee may elect to receive such better cash
severance benefits in lieu of the cash severance benefits provided under
Subsections 5(a)(i) and 5(a)(ii) this Agreement, while continuing to receive any
other benefits or coverages available under this Agreement. If this Agreement
would provide better cash severance benefits to the Employee than the Company’s
Executive Severance Benefit Plan, the Employee shall receive the cash severance
benefits under this Agreement, as well as any other benefits or coverages
available under this Agreement. In such case, the cash severance benefits under
this Agreement shall be in lieu of the cash severance benefits payable under the
Company’s Executive Severance Benefit Plan.

 

7.    PLAN AMENDMENTS.    To the extent any provisions of this Agreement modify
the terms of any existing plan, policy or arrangement affecting the compensation
or benefits of the Employee, as appropriate, (a) such modification as set forth
herein shall be deemed an amendment to such plan, policy or arrangement as to
the Employee, and both the Company and the Employee hereby consent to such
amendment, (b) the Company will appropriately modify such plan, policy or
arrangement to correspond to this Agreement with respect to the Employee, or (c)
the Company will provide an “Alternative Benefit,” as defined in Section 13
hereof, to or on behalf of the Employee in accordance with the provisions of
such Section 13.

 

8.    CONFIDENTIAL INFORMATION.    The Employee agrees that the Employee will
not, during the Employment Term or at any time thereafter, either directly or
indirectly, disclose or make known to any other person, firm, or corporation any
confidential information, trade secret or proprietary information of the Company
that the Employee may acquire in the performance of the Employee’s duties
hereunder (except in good faith in the ordinary course of business for the
Company to a person who will be advised by the Employee to keep such information
confidential) or make use of any of such confidential information except in the
performance of the Employee’s duties or when required to do so by legal process,
by any governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) that requires the Employee to divulge, disclose or make accessible such
information. In the event that the Employee is so ordered, the Employee shall so
advise the Company in order to allow the Company the opportunity to object to or
otherwise resist such order. Upon the termination of the Employee’s employment
with the Company, the Employee agrees to deliver forthwith to the Company any
and all proprietary literature, documents, correspondence, and other proprietary
materials and records furnished to or acquired by the Employee during the course
of such employment. In the event of a breach or threatened breach of this
Section 8 by the Employee, the Company will be entitled to preliminary and
permanent injunctive relief, without bond or security, sufficient to enforce the
provisions hereof and the Company will be entitled to pursue such other remedies
at law or in equity which it deems appropriate.

 

9.    NON-COMPETITION.    In consideration of this Agreement, the Employee
agrees that, during the Employment Term, and for one year thereafter, the
Employee shall not act as a proprietor, investor, director, officer, employee,
substantial stockholder, consultant, or partner in any mattress retailer which
does not sell Sealy products or with any of the following mattress manufacturing
companies or their affiliates: Simmons, Serta, Spring Air, and Kingsdown. The
Employee understands that the foregoing restrictions may limit the Employee’s
ability to engage in certain business pursuits during the period provided for
above, but acknowledges that the Employee will receive sufficiently higher
remuneration and other benefits from the Company hereunder than the Employee
would otherwise receive to justify such restriction. The Employee acknowledges
that the Employee understands the effect of the provisions of this Section 9,
and that the Employee has had reasonable time to consider the effect of these
provisions, and that the Employee was encouraged to and had an opportunity to
consult an attorney with respect to these provisions. The Company and the
Employee consider the restrictions contained in this Section 9 to be reasonable
and necessary. Nevertheless, if any aspect of these restrictions is found to be
unreasonable or otherwise unenforceable by a court of competent jurisdiction,
the Parties intend for such restrictions to be modified by such court so as to
be reasonable and enforceable and, as so modified by the court, to be fully
enforced. In the event of a breach or threatened breach of this Section 9 by the
Employee, the Company will be entitled to preliminary and permanent injunctive
relief, without bond or security, sufficient to enforce the provisions hereof
and the Company will be entitled to pursue such other remedies at law or in
equity which it deems appropriate.

 

6



--------------------------------------------------------------------------------

 

10.    NOTICES.    For purposes of this Agreement, all communications provided
for herein shall be in writing and shall be deemed to have been duly given when
hand delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

  (a)   If the notice is to the Company:

 

Mr. David McIlquham

Chief Executive Officer

Sealy Corporation

One Office Parkway

Trinity, North Carolina 27370

 

With a copy to:

 

Mr. Kenneth L. Walker

Corporate Vice President, General Counsel & Secretary

Sealy Corporation

One Office Parkway

Trinity, NC 27370

 

  (b)   If the notice is to the Employee:

 

At the Employee Address

 

or to such other address as either party may have furnished to the other in
writing and in accordance herewith; except that notices of change of address
shall be effective only upon receipt.

 

11.    ASSIGNMENT; BINDING EFFECT.    This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors, heirs (in the case of the Employee) and permitted assigns. No rights
or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred in connection with the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee expressly assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law. The Company further agrees that, in the
event of a sale or transfer of assets as described in the preceding sentence, it
shall be a condition precedent to the consummation of any such transaction that
the assignee or transferee expressly assumes the liabilities, obligations and
duties of the Company hereunder. No rights or obligations of the Employee under
this Agreement may be assigned or transferred by the Employee other than the
Employee’s rights to compensation and benefits, which may be transferred only by
will or operation of law, except as provided in this Section 11.

 

The Employee shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefits payable hereunder following the Employee’s death by
giving the Company written notice thereof. In the absence of such a selection,
any compensation or benefit payable under this Agreement following the death of
the Employee shall be payable to the Employee’s spouse, or if such spouse shall
not survive the Employee, to the Employee’s estate. In the event of the
Employee’s death or a judicial determination of his incompetence, reference in
this Agreement to the Employee shall be deemed, where appropriate, to refer to
the Employee’s beneficiary, estate or other legal representative.

 

12.    INVALID PROVISIONS.    Any provision of this Agreement that is prohibited
or unenforceable shall be ineffective to the extent, but only to the extent, of
such prohibition or unenforceability without invalidating the remaining portions
hereof and such remaining portions of this Agreement shall continue to be in
full force and effect. In the event that any provision of this Agreement shall
be determined to be invalid or unenforceable, the

 

7



--------------------------------------------------------------------------------

 

Parties will negotiate in good faith to replace such provision with another
provision that will be valid or enforceable and that is as close as practicable
to the provisions held invalid or unenforceable.

 

13.    ALTERNATIVE SATISFACTION OF COMPANY’S OBLIGATIONS.    In the event this
Agreement provides for payments or benefits to or on behalf of the Employee
which cannot be provided under the Company’s benefit plans, policies or
arrangements either because such plans, policies or arrangements no longer exist
or no longer provide such benefits or because provision of such benefits to the
Employee would adversely affect the tax qualified or tax advantaged status of
such plans, policies or arrangements for the Employee or other participants
therein, the Company may provide the Employee with an “Alternative Benefit,” as
defined in this Section 13, in lieu thereof. The Alternative Benefit is a
benefit or payment which places the Employee and the Employee’s dependents in at
least as good of an economic position as if the benefit promised by this
Agreement (a) were provided exactly as called for by this Agreement, and (b) had
the favorable economic, tax and legal characteristics customary for plans,
policies or arrangements of that type. Furthermore, if such adverse consequence
would affect the Employee or the Employee’s dependents, the Employee shall have
the right to require that the Company provide such an Alternative Benefit.

 

14.    ENTIRE AGREEMENT, MODIFICATION.    Subject to the provisions of Section
15 hereof, this Agreement contains the entire agreement between the Parties with
respect to the employment of the Employee by the Company and supersedes all
prior and contemporaneous agreements, representations, and understandings of the
Parties, whether oral or written. No modification, amendment, or waiver of any
of the provisions of this Agreement shall be effective unless in writing,
specifically referring hereto, and signed by both Parties.

 

15.    NON-EXCLUSIVITY OF RIGHTS.    Notwithstanding the foregoing provisions of
Section 14, nothing in this Agreement shall prevent or limit the Employee’s
continuing or future participation in any benefit, bonus, incentive or other
plan, program, policy or practice provided by the Company for its executive
officers, nor shall anything herein limit or otherwise affect such rights as the
Employee has or may have under any stock option, restricted stock or other
agreements with the Company or any of its subsidiaries. Amounts which the
Employee or the Employee’s dependents or beneficiaries are otherwise entitled to
receive under any such plan, policy, practice or program shall not be reduced by
this Agreement except as provided in Section 6 hereof with respect to payments
under the Executive Severance Benefit Plan if cash payments of annual base
salary are made hereunder.

 

16.    WAIVER OF BREACH.    The failure at any time to enforce any of the
provisions of this Agreement or to require performance by the other party of any
of the provisions of this Agreement shall in no way be construed to be a waiver
of such provisions or to affect either the validity of this Agreement or any
part of this Agreement or the right of either party thereafter to enforce each
and every provision of this Agreement in accordance with the terms of this
Agreement.

 

17.    GOVERNING LAW.    This Agreement has been made in, and shall be governed
and construed in accordance with the laws of, the State of North Carolina. The
Parties agree that this Agreement is not an “employee benefit plan” or part of
an “employee benefit plan” which is subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended.

 

 

18.    TAX WITHHOLDING.    The Company may withhold from any amounts payable
under this Agreement such federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation. Where withholding
applies to Class A Shares, the Company shall make cashless withholding available
to the Employee.

 

19.    EXPENSE OF ENFORCEMENT.    The Company shall reimburse reasonable
attorney fees and expenses incurred by the Employee to enforce the provisions of
this Agreement, even if his claims are not successful, provided they are not
ultimately determined by the court to be frivolous.

 

20.    REPRESENTATION.    The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization.

 

8



--------------------------------------------------------------------------------

 

21.    SUBSIDIARIES AND AFFILIATES.    Notwithstanding any contrary provision of
this Agreement, to the extent it does not adversely affect the Employee, the
Company may provide the compensation and benefits to which the Employee is
entitled hereunder through one or more subsidiaries or affiliates, including,
without limitation, Sealy, Inc.

 

22.    NO MITIGATION OR OFFSET.    In the event of any termination of
employment, the Employee shall be under no obligation to seek other employment.
Amounts due the Employee under this Agreement shall not be offset by any
remuneration attributable to any subsequent employment he may obtain.

 

23.    SOLE REMEDY.    The Parties agree that the remedies of each against the
other for breach of this Agreement shall be limited to enforcement of this
Agreement and recovery of the amounts and remedies provided for herein. The
Parties, however, further agree that such limitation shall not prevent either
Party from proceeding against the other to recover for a claim other than under
this Agreement.

 

 

9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the day and year first above written.

 

SEALY CORPORATION

By:

 

Jeffrey C. Claypool

--------------------------------------------------------------------------------

   

Jeffrey C. Claypool

Corporate Vice President Human Resources

         

James B. Hirshorn

--------------------------------------------------------------------------------

   

“EMPLOYEE” James B. Hirshorn

 

 

 

10